Exhibit 10.1

LOGO [g19809g71a98.jpg]

September 22nd, 2009

James Sulat

[Address]

Dear Jim:

On behalf of Maxygen, Inc., I am pleased to extend to you this offer of
employment with Maxygen in connection with your appointment by the Maxygen Board
of Directors as Chief Executive Officer and Chief Financial Officer. Your
employment with Maxygen is effective today, with your appointment as Chief
Executive Officer and Chief Financial Officer to be effective as of October 1,
2009. Your position is a full-time, exempt position.

Your employment is subject to proof of your legal right to work in the United
States, and to your completing the Immigration and Naturalization Service
Employment Eligibility Verification Form I-9.

Compensation

If you accept this offer and begin employment, you will receive an initial
salary of $43,793.33 per month (equivalent to $525,520 per year), payable in
periodic installments on our regular paydays. In addition, starting with 2009,
you will be eligible to receive a performance-based, discretionary, annual cash
bonus with your target level of bonus being 50% with a range of from 0% to a
maximum of 100% of your annualized base salary (typically paid out in January of
each year or to be paid at the same time as annual bonuses are paid to other
Maxygen employees), which will be awarded at the discretion of the Board of
Directors. You must be employed by Maxygen on the date that the bonus is to be
paid in order to be eligible for the bonus.

Equity Incentives

In connection with your employment with the Company as of today and your
appointment as CEO and CFO, the Board of Directors has also granted you equity
awards under Maxygen’s 2006 Equity Incentive Plan (the “2006 Plan”) consisting
of (i) options to purchase 400,000 shares of Maxygen, Inc. common stock,
(ii) 400,000 shares of restricted Maxygen, Inc. common stock and (iii) 353,259
contingent performance units (CPUs). The exercise price of the option will be
the closing price of Maxygen common stock today (the date of grant).

Generally subject to your continuous service to Maxygen, the option and
restricted stock award will vest as to 10% of the shares subject to each award
on the first anniversary of the grant date, quarterly thereafter until the
second anniversary of the grant date as to 20% of the shares subject to each
award, quarterly thereafter until the third anniversary of the grant date as to
45% of the shares subject to each award, and quarterly thereafter until the
fourth anniversary of the grant date as to the remaining 25% of the shares
subject to each award; provided, however, that all shares subject to an award
will immediately vest upon occurrence of a change in control or dissolution of
the Company.

CPUs will vest on the earliest to occur of (i) a change in control of Maxygen,
(ii) a corporate dissolution or liquidation of Maxygen, or (iii) the fourth
anniversary of the grant date (the



--------------------------------------------------------------------------------

“Settlement Date”), generally so long as you continue to provide services for
Maxygen on a continuous basis from the grant date to the Settlement Date. The
actual number of CPUs that will vest will be equal to any loss in value of your
stock options following the grant date, taking into consideration all dividend
payments or other distributions made to Maxygen’s stockholders following the
grant date of the CPUs, since the options will not participate in any potential
future dividends and distributions. The earned value of any CPU will be settled
in shares of common stock of Maxygen. The value of any earned dividend payments
or other distributions to shareholders that are attributable to CPUs will
generally be settled in the form received by stockholders, although Maxygen
retains the ability to settle in shares of common stock of Maxygen and/or cash.
In the event your service with the Company is terminated for any reason prior to
the Settlement Date, the Board will have the discretion to decide how to treat
your CPUs. All unvested CPUs remaining following the Settlement Date will expire
immediately.

Each of your equity awards will be subject to the terms and conditions of the
2006 Plan and will be conditioned on your acceptance of the applicable equity
award agreement. Unless otherwise indicated in your award agreement, your stock
option will be “non-qualified stock option” under IRS rules. Please consult your
tax advisor for information as to how this definition may affect your personal
financial situation.

Change of Control Arrangements

In connection with your employment with Maxygen, the Board also authorized and
approved the terms of a change of control agreement to be entered into between
you and Maxygen. The change of control agreement provides that, in the event of
the termination of your employment without “cause” or your resignation with
“good reason,” in each case within 18 months following a “change of control” (as
each such term is defined in the change of control agreement), you will be
entitled to receive (i) a lump sum payment equal to one year of your
then-current base salary; (ii) continuation of your health benefits for up to 12
months; and (iii) the payment of your target bonus amount for the fiscal year in
which your employment is terminated.

Household Goods Shipment Assistance

It is understood that it is not your intention, if you accept this job offer, to
entirely move your personal residence to the San Francisco Bay Area at this
time. However, it is understood that you may desire to ship some household goods
to your residence located in San Francisco or to the Maxygen offices at this
time, with the expectation that you will ship the remainder of your household
goods sometime in the future. Maxygen agrees to reimburse you for these
household goods shipments provided you are employed by Maxygen at the time the
expenses are incurred and that such expenses are: (i) reasonably priced,
(ii) approved-in-advance, (iii) submitted for reimbursement within 24 months of
the start of your Maxygen employment, (iv) solely related to shipments from your
New York residence to your San Francisco residence or to the Maxygen offices,
and (v) not in excess of $100,000 in total.

Employee Benefits

As a fulltime employee, you will be eligible for the Maxygen employee benefit
plans, including medical, dental, vision, long and short-term disability plans,
life insurance, a 401(k) savings plan and our flexible time off plan that allows
fulltime employees to accrue 20 days of flexible time off each year of
employment. Additional details on the employee benefits plan will be provided to
you.



--------------------------------------------------------------------------------

Other Terms and Conditions of Employment

All employment with Maxygen is at will. Employment “at will” means that you are
free to resign from your employment at any time, for any reason or no reason at
all, with or without cause and with or without notice. Similarly, Maxygen may
terminate your employment at any time for any legal reason, with or without
cause and with or without notice. By accepting this offer of employment, you
agree that your employment is at will, and acknowledge that no one, other than
the Chief Executive Officer of Maxygen, has the authority to promise you, either
orally or in writing, anything to the contrary. Any such agreement must be in
writing and signed by both you and the Executive Chairman of the Board to be
effective.

Employment with any other entity, or for yourself in competition with Maxygen,
is not permitted. It is understood that you currently have Board roles and
responsibilities with Momenta Pharmaceuticals, Inc. and Intercell AG and that
you may continue in these roles. If you want to take on additional outside jobs
or roles, you will need to discuss these opportunities with the Maxygen Board of
Directors in advance so that they can determine if any actual or potential
conflict of interest exists.

Our business requires all employees to be flexible in their ability to perform
multiple tasks, and to accept changes in scheduling and duties to reflect
shifting demands. By accepting this offer of employment, you agree that your
title and compensation are subject to change, and that your job duties may
change from time to time, as required by our business needs.

During the course of your employment, you may create, develop or have access to
confidential information belonging to Maxygen, including trade secrets and
proprietary information, such as technical and scientific research and/or
protocols, customer and supplier information, business plans, marketing plans,
unpublished financial information, designs, drawings, innovations, inventions,
discoveries, specifications, software, source codes, and personnel information.
You agree that as a condition of your employment with Maxygen, you will sign and
comply with the Maxygen Confidential Information, Secrecy and Invention
Agreement.

Arbitration of Disputes

You agree that, except as described below, any dispute relating to your
employment or the termination of your employment with Maxygen shall be finally
settled by binding arbitration in Palo Alto, California before a neutral
arbitrator of the American Arbitration Association (“AAA”) under its National
Rules for the Resolution of Employment Disputes. Claims subject to arbitration
shall include, but shall not be limited to, claims under Title VII of the Civil
Rights Act of 1964 (as amended) and other civil rights statutes of the United
States, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act of 1974, the California Fair Employment and Housing Act, the
California Labor Code, and any other federal, state or local statute or
regulation, and the common law of contract and tort. However, this agreement to
arbitrate shall not apply to claims (a) for workers’ compensation, (b) for
unemployment compensation or (c) injunctive relief arising out of or related to
misappropriation of trade secrets or misuse or improper disclosure of
confidential information, unfair competition or breach of any non-competition or
non-solicitation agreement between you and Maxygen.

You understand that by this agreement, you and Maxygen are waiving your
respective rights to trial by jury, and that judgment upon any arbitration award
may be entered in any court having jurisdiction of the matter. Any controversy
or claim subject to arbitration shall be waived and



--------------------------------------------------------------------------------

forever barred if arbitration is not initiated within one year after the date
the controversy or claim first arose, or if statutory rights are involved,
within the time limit established by the applicable statute of limitations. With
regard to statutory claims, you and Maxygen will have the same remedies
available in arbitration as those available had the claim been filed in a court
of law, including, where authorized by statute, compensatory and punitive
damages, injunctive relief and attorneys’ fees. Although Maxygen will pay all
costs of the AAA and the arbitrator, you agree to pay all costs you would
otherwise be required to pay were your claims litigated in a court of law, such
as costs of your attorney, deposition transcripts and expert witness fees and
expenses.

The terms described in this letter replace all prior agreements, understandings,
and promises between Maxygen and you concerning the terms and conditions of your
employment with the Company.

Jim, we are pleased to extend this offer of employment to you, and hope that
your association with Maxygen will be successful and rewarding. Please indicate
your acceptance of this offer by signing this letter below and returning the
letter to me. A copy of the letter is enclosed for your records.

 

Sincerely, Maxygen, Inc. By:  

/s/    Jim Shunk        

  Jim Shunk   Vice President, Human Resources

I understand and agree to the foregoing terms and conditions of employment with
Maxygen, Inc.

 

/s/    James Sulat        

James Sulat

September 22, 2009    /    September 22, 2009

Date                                 Start Date